Citation Nr: 1415550	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-27 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for right ankle disability prior to March 15, 2011, and to an initial evaluation in excess of 10 percent from March 15, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 2002 to March 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by two Department of Veterans Affairs (VA) Regional Offices (RO).  The Detroit, Michigan, RO initially granted claims for service connection in March 2009, and assigned an initial evaluation for each disability.  Reevalaution of both initial ratings on appeal was conducted by the Waco, Texas, RO, in April 2011, the Waco RO assigned an effective date of March 13, 2008, for the 10 percent evaluation for low back strain in a January 2013 rating decision.  The Waco, Texas RO now has jurisdiction of the Veteran's claim files.
 
The Veteran testified regarding the issues on appeal at a personal hearing before the Waco, Texas, RO in March 2011.  The hearing transcript is associated with the claims files.  The Veteran did not request a hearing before the Board.   


FINDINGS OF FACT

1.  Prior to March 15, 2011, the Veteran's right ankle disability was manifested by subjective complaints of pain and a slight reduction of dorsiflexion and plantar flexion, without objective evidence of pain on motion, crepitus, or abnormality on x-ray.

2.  From March 15, 2011, the Veteran's right ankle disability is manifested by crepitus, subjective complaints of pain, increased pain with repeated motions, and pain with eversion, but no abnormality on x-ray.

3.  The Veteran's lumbar strain disability is manifested by intermittent low back pain, productive of a slight reduction in range of motion of the lumbosacral spine. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right ankle disability prior to March 15, 2011, and to an initial evaluation in excess of 10 percent for right ankle disability from that date, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5276-5284 (2013).

2.  The criteria for the assignment of an initial rating in excess of 10 percent for low back strain are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.71a, Diagnostic Code 5237 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to increased initial evaluations for his service-connected right ankle and low back disabilities.  The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Here, the Veteran is challenging initial evaluations assigned following the grants of service connection for the disabilities at issue.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No further notice is required.  

VA has a duty to assist the Veteran in the development of a claim.  VA met this duty by obtaining the Veteran's service medical records and affording the Veteran VA examinations.  The Veteran submitted private treatment records and lay statements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  No additional evidence has been identified.  

The Veteran testified before the RO in March 2011.  The Veteran described the severity of his disabilities and the effect of those disabilities on his full-time employment as a civilian police officer at a military installation.  The discussion at the hearing demonstrates that the Veteran understood what evidence was necessary to substantiate the claims.  38 C.F.R. § 3.103 (2012); Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).  The Veteran does not allege any prejudice as a result of any action or inaction by the Hearing Officer, and the record reveals no prejudice.  The duty to assist has been met.  

Claim for increased initial ratings

Disability ratings are intended to compensate reductions in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A rating may be "staged," that is, comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for a higher initial evaluation requires consideration of staged ratings from the date of his service discharge, since he submitted his claim less than one year after discharge.  

1.  Initial evaluation for right ankle disability

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  The Veteran's right ankle disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5024, hyphenated with DC 5099, the general rating code assigned for an ankle disability not otherwise specifically identified in the rating criteria.  Under 38 C.F.R. § 4.71a, DC 5024, tenosynovitis is rated based on limitation of motion of the affected part, similar to assignment of a rating for arthritis.  

DC 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent rating for marked limitation of motion of the ankle.  For VA purposes, normal plantar flexion of the ankle is from 0 degrees to 45 degrees and normal dorsiflexion of the ankle is from 0 degrees to 20 degrees.  38 C.F.R. § 4.71, Plate II.  The schedule of ratings does not define the terms "moderate" or "marked." 

An evaluation in excess of 20 percent is authorized for ankle disability if there is ankylosis of the ankle or the subastragalar or tarsal joint, if there is malunion of the os calcis or astragalus, or if an astragalectomy has been performed.  DC 5270-5274.  A moderately severe foot injury warrants a 20 percent evaluation and a severe foot injury warrants a 30 percent evaluation.  Actual loss of use of the foot warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5284.

A.  Evaluation prior to March 15, 2011

In this case, the examiner who conducted the October 2008 VA examination noted the Veteran's report of gradual onset of right ankle pain, in the lateral aspect of the right ankle.  The Veteran reported use of Tylenol for ankle pain.  He had not obtained treatment of the right ankle since service.  He was a full-time student.  The examiner noted that the service treatment records disclosed a history of crepitus in the right ankle, but the examiner was unable to elicit crepitus during the 2008 VA examination.  The Veteran's right ankle plantar flexion was from 0 to 40 degrees, compared to left ankle dorsiflexion to 45 degrees, and right ankle dorsiflexion was from 0 to 15 degrees, compared to 20 degrees on the left.  The examiner stated that there was no objective evidence of pain following repeated motion of the right ankle.  The Veteran reported that he had no limitation on how far he could walk and reported that he could stand three to eight hours with short rest periods.  

There was no abnormality of the right ankle on radiologic examination, and no diagnosis of right ankle arthritis was assigned.  Therefore, DCs 5003 and 5010, which provide criteria for evaluation of arthritis and traumatic arthritis, are not applicable.  

The Veteran's muscle strength at the right ankle was described as normal.  No neurologic abnormality was identified.  The Veteran did not report or manifest instability.  The only objective evidence of pain was a slight (five degrees) limitation of dorsiflexion and plantar flexion.  The Board finds that the slight limitations of motions, without abnormality on radiologic exanimation, and without objective manifestations of loss of muscle strength, or instability, or neurologic abnormality, or objective evidence of pain on motion, or objective evidence of pain on repetitive use, is insufficient to place the evidence in equipoise to warrant a higher rating.  

The slight limitations of dorsiflexion and plantar flexion shown prior to March 15, 2011, without other objective evidence of pain or abnormality, do not meet or approximate the criteria for a compensable rating.  The claim for a compensable rating during this period must be denied.

B.  Evaluation from March 15, 2011

March 2011 VA examination established that the Veteran was working full-time as a policeman.  He reported increased right ankle pain once or twice weekly, lasting one or two days, if he ran more than two miles, or if prolonged standing (more than 4 hours) was required.  The Veteran's gait and posture were normal.  There was tenderness of the lateral malleolus. The Veteran had full range of motion of the right ankle, 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  He had objective manifestations of pain on motion.  He had increased pain, but not additional limitation of motion, with repeated movement.  The Veteran reported increased right ankle pain when he had to pivot the right ankle to depress the brakes or the accelerator when he was driving a military vehicle. 

The Board does not disagree with the 10 percent evaluation assigned during this period, but finds no evidence which meets any criterion for a 20 percent evaluation.  The evidence establishes that the Veteran has full range of motion, and has not required surgery.  The Board is unable to find objective evidence that the Veteran meets any criterion that establishes that a 20 percent, or a higher rating, under DC's 5270-5274, is warranted.  The Board has considered whether the Veteran might be entitled to a higher rating based on any alternative criteria, such as criteria for a moderately severe foot injury under DC 5284, but is unable to find that the Veteran's complaint of pain on motion meets any criterion for a 20 percent, or higher, evaluation under DC 5284.  

The Veteran's right ankle showed no abnormality on radiologic examination, so a higher rating cannot be granted based on degenerative changes of the joint.  The examiner stated that the Veteran manifested objective indicators of pain of motion of the right ankle, but did not state where in the range of motion the Veteran's pain started.  The fact that the Veteran retains full range of motion of the ankle, despite pain, even after repeated motions, means that he does not meet or approximate the criteria for ankylosis, and full range of motion does not meet or approximate "moderate" limitation, even with consideration of pain, as required under DC 7271 for a 20 percent evaluation. 

Similarly, the fact that the Veteran has a normal gait, can run up to two miles, or stand up to 4 hours without an exacerbation of pain, is unfavorable to a finding that his right ankle disability meets or approximates "moderately severe" foot impairment so as to warrant a 20 percent evaluation under DC 5284.  Moreover, the Veteran denied that he lost any time from work as a result of ankle pain, stating that his loss of time from work was due to back pain.  This statement from the Veteran is persuasive evidence that an evaluation in excess of 10 percent is not warranted during this period.  

While the Veteran's pain on motion may support a 10 percent evaluation for the right ankle, the preponderance of the evidence is against a finding that the Veteran meets or approximates the criteria for a higher rating from March 15, 2011.  

2.  Initial evaluation of low back disability

The general rating formula provides for a 10 percent evaluation when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

Lumbosacral strain warrants a 20 percent rating where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less. 38 C.F.R. § 4.71a, DCs 5237, 5242.  As noted below, the fact that the Veteran retains essentially normal range of motion of the lumbar spine is adverse to a finding that the Veteran has ankylosis of the lumbar spine.  

Further instructions under the general formula provide that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id.  at Note 1.  However, no examiner has assigned a diagnosis of a neurologic disorder; no provider has assigned a diagnosis of intervertebral disc disease or any neurologic disorder of the lumbar spine or lower extremities.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Again, the record demonstrates that the Veteran does not meet any criterion for ankylosis of the lumbar spine. 

The examiner who conducted October 2008 VA examination noted the Veteran's report of back pain while lifting ammunition in Iraq.  The pain was intermittent, with remissions.  Range of motion was to 80 degrees of flexion, with 25 degrees of extension, and total range of motion was in excess of 170 degrees.  There was no tenderness of muscles of the spine on palpation, and no abnormality on radiologic examination.  

The Veteran's March 2011 VA examination disclosed essentially similar findings, with greater range of motion but objective evidence of pain on motion.  There was tenderness on palpation, but no muscle spasm.  There was no objective abnormality of appearance, strength, or neurologic examination.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  Id. at 43 (assignment of highest rating for pain without other objective findings would lead to potentially "absurd results").

This evidence is unfavorable to the claim for an initial rating in excess of 10 percent because the Veteran's forward flexion remains in excess of 60 degrees.  The next higher rating, a 20 percent rating, may be assigned where forward flexion is less than 60 degrees.  In fact, the Veteran had a full normal range of flexion of the lumbar spine, 90 degrees, as defined by VA regulations.  38 C.F.R. § 4.71a, Note (2); § 4.71, Plate V. 

The Veteran's combined range of motion (flexion, extension, left and right lateral flexion and left and right rotation) was 230 degrees, compared to full normal range of combined motion, defined as 240 degrees.  The Veteran's retained combined range of motion is far in excess of the 120 degrees of limitation that would result in a 20 percent rating.

The Veteran demonstrated a nearly normal range of flexion and combined range of motion after repetitive range of motion testing produced pain.  The assignment of a higher rating would necessitate a significant loss of range of motion, which is simply not demonstrated.  Consideration of the effects of pain does not warrant a higher evaluation, in the absence of additional functional loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The preponderance of the evidence is against a finding that the Veteran meets any criterion for an evaluation in excess of 10 percent for the lumbar disability, including with consideration of motion after repeated motions, or pain on flare-ups. There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b). The claim for an increased evaluation is denied. 

Consideration of referral for extraschedular rating for right ankle or lumbar disability

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  However, if the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, the assigned schedular evaluation is adequate, and no referral is required.  

The threshold determinations, that is, whether there are any symptoms of right ankle disability or lumbar disability during the pendency of the appeal period that are not reasonably contemplated within the available rating criteria, must be answered in the negative, since all current symptoms of the Veteran's right ankle and low back disability are contemplated in the rating criteria.  

The rating criteria provide for higher ratings for ankle or lumbar disability based on symptoms other than limitation of motion or pain.  However, the evidence establishes that no objective symptom of right ankle disability other than limitation of motion were present at the 2008 VA examination.  The examiner, for example, noted that the Veteran had a history of right ankle crepitus, and the examiner specifically noted that he was unable to elicit crepitus during the examination.  At the 2011 VA examination, the Veteran manifested crepitus of the right ankle but not limitation of the range of motion.  At both examinations, the Veteran manifested pain, tenderness, and slight limitation of motion of the lumbar spine, but did not manifest any symptom which is not encompassed in the rating schedule.  

In the absence of any symptom which has not been considered in the assignment of the staged rating for the right ankle or which has not been considered in the 10 percent evaluation for lumbar disability, a referral for consideration of assignment of an extraschedular rating is not warranted for either disability at issue at any time during the pendency of this appeal.  38 C.F.R. § 3.321(b).


ORDER

The appeal for an initial compensable rating for right ankle disability prior to March 15, 2011, is denied.

The appeal for an initial evaluation in excess of 10 percent from March 15, 2011, is denied.

The appeal for an initial rating in excess of 10 percent for low back strain is denied.




______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


